J-S55021-15


                                  2015 PA Super 232

BRANDY L. ROMAN,                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MCGUIRE MEMORIAL,

                            Appellant                 No. 239 WDA 2015


             Appeal from the Judgment Entered February 9, 2015
               In the Court of Common Pleas of Beaver County
                      Civil Division at No(s): 11624-2011


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

OPINION BY BENDER, P.J.E.:                       FILED NOVEMBER 09, 2015

        McGuire Memorial (McGuire), a health care facility, appeals from the

judgment entered on February 9, 2015, in favor of Brandy L. Roman (Ms.

Roman) in the amount of $121,869.93 and reinstating her to her former

position as a direct care worker in this wrongful termination action filed by

Ms. Roman against McGuire, wherein Ms. Roman sought back wages, lost

benefits and future lost wages or reinstatement. We affirm.

        The trial court set forth the following summary of the facts in its

memorandum and order issued after a bench trial was held:

             McGuire Memorial Home is an intermediate care facility for
        the mentally retarded[, licensed by the Department of Public
        Welfare]. It provides “round- the -clock nursing care with an on
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S55021-15


       -staff RN and LPN as well as physician availability 24 hours a
       day.” (Plaintiff’s Exhibit 16).

             Ms. Roman was employed by McGuire Memorial as a direct
       care worker from August 3, 2009 until June 24, 2011, when she
       was terminated for refusing to work mandatory overtime. As a
       “direct care worker,” Ms. Roman cared for the residents’ day-to-
       day needs, including feeding, bathing, changing, and providing
       care related to breathing treatments, vents and tracheotomies.
       She attended training to administer medication to the residents.

             During the time of Ms. Roman’s employment, McGuire had
       a mandatory overtime policy (“mandation”) in place, which
       required its direct care workers to work mandatory overtime.
       After four refusals of mandation, an employee would be
       terminated. McGuire claims that Ms. Roman refused mandatory
       overtime on March 14, March 19, June 19 and June 20, 2011.
       Ms. Roman disputes that she was actually mandated to work
       overtime on those dates. Nonetheless, Ms. Roman was fired
       after what McGuire considered to be her fourth refusal of
       mandation on June 20, 2011. Ms. Roman had informed McGuire
       on several occasions that she was not required to work overtime
       as a direct care healthcare worker pursuant to Act 102.[1]

             At the time of her employment with McGuire, Ms. Roman
       was the mother of three young children. She resided with her
       boyfriend. Together, they worked opposite shifts, so they did
       not have to pay for daycare for their children. Her boyfriend
       worked a 6:00 a.m. to 2:00 p.m. shift, and Ms. Roman worked a
       3:30 p.m. to 11:30 p.m. shift. When Ms. Roman was mandated
       to work overtime, McGuire required her to stay on from
       approximately 11:30 p.m. to 8:00 a.m. Ms. Roman informed
       McGuire that she was unable to work the mandatory overtime,
       as she had no one to care for her young children.

             Following her termination, Ms. Roman actively sought
       employment and submitted over 100 job applications. Despite
       her efforts, she was unable to find a new job, until shortly before
       the non-jury trial in this matter.
____________________________________________


1
  The Prohibition of Excessive Overtime in Health Care Act, 43 P.S. §§ 932.1
– 932.6, is known and cited as Act 102.



                                           -2-
J-S55021-15



Trial Court Memorandum Opinion and Non-Jury Decision, 1/9/15, at 2-3.

       On September 9, 2011, Ms. Roman filed a complaint in the trial court,

alleging that McGuire fired her “in retaliation for her refusal to accept

overtime work” and that the discharge “offends the public policy of the

Commonwealth of Pennsylvania as embodied in Act 102 generally, and in 43

Pa. Stat. § 932.3(b) specifically.”            Ms. Roman’s Complaint, ¶ 17, ¶ 18.2

McGuire filed preliminary objections, contending that the trial court lacked

subject matter jurisdiction and that it was not an entity covered by Act 102.

The trial court denied McGuire’s preliminary objections. See Order, 2/1/12.

The court also denied McGuire’s subsequently filed motion for summary

judgment, in which it likewise alleged “it is not a health care facility subject

to Act 102’s prohibitions” and that the trial court “does not have jurisdiction

over [Ms. Roman’s] claims.”         Trial Court Memorandum Opinion and Order,

2/11/14, at 1.      Thereafter, McGuire filed a motion to amend the February

11, 2014 order, requesting a stay and permission to appeal in that the order

“involves [a] controlling question of law with regard to the jurisdiction of

th[e] [c]ourt and whether or not [McGuire] is a covered entity under the

provisions of [Act 102].”         See McGuire’s Motion to Amend Interlocutory
____________________________________________


2
   Prior to filing her complaint, Ms. Roman filed a grievance with her union
and a complaint with the Pennsylvania Department of Labor and Industry
(Department). Ms. Roman notes that McGuire responded to a Department
inquiry, asserting it is not an entity covered by Act 102. It appears that
neither of Ms. Roman’s actions moved forward to completion. Thus, she
filed the complaint that is at issue here.



                                           -3-
J-S55021-15



Order, 3/13/14, ¶ 3. The trial court denied this request by order dated April

2, 2014. On September 15, 2014, a non-jury trial was held and resulted in

the award of damages to Ms. Roman and her reinstatement.3 Judgment was

entered on February 9, 2015.

       On February 6, 2015, McGuire filed an appeal with this Court and a

timely Pa.R.A.P. 1925(b) statement in response to the trial court’s order

requesting same. In this appeal, McGuire raises the following two issues for

our review:

       I. Whether the trial court erred as a matter of law by exercising
       subject matter jurisdiction and adjudicating a claim under the
       Prohibition of Excessive Overtime in Health Care Act, 43 Pa.C.S.
       §§ 932.1 – 932.6?

       II. Is it required that the issue of subject matter jurisdiction, a
       non-waivable principle of substantive law, be presented as a
       post[-]trial motion under Pa.R.C.P. 227.1 to prevent waiver on
       appeal?

McGuire’s brief at 4.

       Upon receipt of McGuire’s appeal, this Court directed a rule to show

cause order to McGuire, questioning why the appeal should not be quashed

in that no post-trial motions were filed.        Thereafter, Ms. Roman filed a

petition to dismiss, requesting that this Court dismiss McGuire’s appeal

because McGuire had not filed a post-trial motion and, thus, had waived all

issues. Despite McGuire’s response to the rule to show cause, claiming that
____________________________________________


3
  Both parties filed post-trial memoranda on October 30, 2014, prior to the
court’s rendering of its verdict.



                                           -4-
J-S55021-15



the only issue was whether the trial court had subject matter jurisdiction,

this Court quashed the appeal sua sponte on March 20, 2015. This Court

also dismissed Ms. Roman’s petition to dismiss McGuire’s appeal as moot.

McGuire then filed an application for reconsideration of the quashal, which

this Court granted by order dated April 8, 2015.        The April 8, 2015 order

further vacated the March 20, 2015 order quashing the appeal.                It also

discharged the rule to show cause and deferred Ms. Roman’s petition to

dismiss the appeal for disposition by the merits panel. Accordingly, we must

first consider Ms. Roman’s petition to dismiss.

      We begin by setting forth Ms. Roman’s assertion that McGuire’s appeal

should be dismissed in that post-trial motions must be filed to preserve any

issues for appeal. Thus, Ms. Roman claims that because McGuire failed to

file any post-trial motion, no issue has been preserved in this appeal.          As

support, Ms. Roman cites Pa.R.C.P. 227.1(c)(2), which states in pertinent

part that ”[p]ost-trial motions shall be filed within ten days after … the filing

of the decision in the case of a trial without jury.”        Pa.R.C.P. 227.1(c)(2)

(emphasis   added).      Ms.   Roman    also   relies   on   Liparota   v.    State

Workmen’s Insurance Fund, 722 A.2d 253 (Pa. Cmwlth. 1999), a case in

which the Commonwealth Court affirmed a trial court’s non-jury verdict in

favor of the State Workmen’s Insurance Fund (Fund).            The Fund was the

plaintiff in the matter and was seeking recovery of the overpayment of

benefits that occurred because Liparota deliberately concealed his receipt of

wages while he was collecting workers’ compensation benefits.            Following

                                      -5-
J-S55021-15



the entry of the verdict, Liparota failed to file for post-trial relief.4 Rather,

he “filed a petition for review … in conformity with Pa.R.A.P. 1511, which

governs appeals from governmental determinations, not courts of common

pleas.”   Liparota, 722 A.2d at 255.           Essentially, Liparota was contending

that the court of common pleas lacked subject matter jurisdiction because

the workers’ compensation system has exclusive jurisdiction over a claim of

overpayment.       Thereafter, the Fund filed a motion to dismiss the appeal,

asserting that Liparota failed to file post-trial motions as required by

Pa.R.C.P. 227.1, and, therefore, he waived all issues on appeal. In response

to the Fund’s motion to dismiss, the Commonwealth Court stated:

       Where a party fails to file timely post-trial motions after a bench
       trial, no issues are preserved for this Court to review. Siegfried
       v. Borough of Wilson, 695 A.2d 892 (Pa. Cmwlth. 1997).

       In the present case, the Fund filed a complaint in equity against
       [c]laimant, and, after conducting a bench trial, Common Pleas
       found in favor of the Fund. Claimant admits that he declined to
       file post-trial motions.    Considering the plain language of
       Pa.R.C.P. [] 227.1(c), post-trial motions were necessary to
       preserve issues for appeal. And, because this action originated
       in Common Pleas and was not an appeal from an order of a local
       or Commonwealth agency, it cannot be deemed a statutory
       appeal, regardless of the fact that the Fund filed suit to recover
       workers’ compensation monies that [c]laimant wrongfully
       received. Hence, we must conclude that [c]laimant failed to
       preserve any issues for our review, and we will grant the Fund's
       motion to dismiss this matter.

____________________________________________


4
  As in the case presently before us, the claimant in Liparota raised lack of
subject matter jurisdiction in preliminary objections and in a motion for
summary judgment before the trial court.



                                           -6-
J-S55021-15


Id. at 256 (footnotes omitted).    Based upon Liparota, Ms. Roman makes

the point that even if a party can raise subject matter jurisdiction at any

time, “the appeal still must be properly before the Court in the first

instance.” Ms. Roman’s brief at 12. She then claims that neither Rule 277.1

nor any other rule or statute “provides an exception to the requirement of

post-trial motions when subject matter jurisdiction is at issue.” Id.

      McGuire counters Ms. Roman’s position by asserting that “[t]here is no

logic or rational analysis to conclude that a procedural rule (Pa.R.C.P. 227.1)

completely voids a non-waivable issue of substantive law (subject matter

jurisdiction) that is, in reality, the sole basis for any court to entertain any

case in our legal system.” McGuire’s brief at 14. McGuire then cites Silver

v. Pinsky, 981 A.2d 284 (Pa. Super. 2009), and numerous other cases in

which the non-waivable nature of subject matter jurisdiction is discussed. In

Silver, this Court stated:


             Preliminarily, we observe: “Subject matter jurisdiction
      relates to the competency of a court to hear and decide the type
      of controversy presented. Jurisdiction is a matter of substantive
      law.     42 Pa.C.S. § 931(a) (defining the unlimited original
      jurisdiction of the courts of common pleas).” Commonwealth
      v. Bethea, 574 Pa. 100, 113, 828 A.2d 1066, 1074 (2003), cert.
      denied, 540 U.S. 1118, 124 S. Ct. 1065, 157 L. Ed. 2d 911
      (2004). “The trial court has jurisdiction if it is competent to hear
      or determine controversies of the general nature of the matter
      involved sub judice. Jurisdiction lies if the court had power to
      enter upon the inquiry, not whether it might ultimately decide
      that it could not give relief in the particular case.” Drafto Corp.
      v. National Fuel Gas Distribution Corp., 806 A.2d 9, 11 (Pa.
      Super. 2002) (quoting Aronson v. Sprint Spectrum, L.P., 767


                                     -7-
J-S55021-15


     A.2d 564, 568 (Pa. Super. 2001), appeal denied, 566 Pa. 632,
     781 A.2d 137 (2001)).

           Issues pertaining to jurisdiction are pure questions of
           law, and an appellate court’s scope of review is
           plenary. Questions of law are subject to a de novo
           standard of review.       Any issue going to the
           subject matter jurisdiction of a court or
           administrative tribunal to act in a particular
           matter is an issue the parties cannot waive by
           agreement or stipulation, estoppel, or waiver.
           In other words, the parties or the court sua
           sponte can raise a challenge to subject matter
           jurisdiction at any time.

     Robert Half Intern., Inc. v. Marlton Technologies, Inc., 902
     A.2d 519, 524-25 (Pa. Super. 2006) (en banc).

Silver, 981 A.2d at 929 (emphasis added).

     McGuire also quotes this Court’s discussion in Rieser v. Glutkowsky,

646 A.2d 1221 (Pa. Super. 1994), to support its argument that subject

matter jurisdiction is non-waivable, can be raised at any stage of a

proceeding, and can be raised for the first time on appeal. The Rieser court

stated:

           Before a court may issue an order, it must have authority
     to act. Jurisdiction over the subject-matter is fundamental to a
     court's authority to act.

           Jurisdiction is the capacity to pronounce a judgment
           of the law on an issue brought before the court
           through due process of law.        It is the right to
           adjudicate concerning the subject-matter in a given
           case. …      Without such jurisdiction, there is no
           authority to give judgment and one so entered is
           without force or effect.

           It is well-settled that this court may raise the question of
     subject matter jurisdiction sua sponte. Appellate courts have


                                    -8-
J-S55021-15


       the authority to address the issue of the subject matter
       jurisdiction of the trial court even if the parties do not challenge
       the trial court's jurisdiction while the case is before the trial
       court.

             The test of jurisdiction is whether the trial court is
       competent to hear and determine controversies of the general
       nature of the matter involved. Jurisdiction lies if the court had
       power to enter upon the inquiry, not whether it might ultimately
       decide that it could not give relief in the particular case. When
       there is no jurisdiction, there is no authority to pronounce
       judgment. Where a court lacks jurisdiction in a case, any
       judgment regarding the case is void.

Id. at 1223-24 (citations omitted). Thus, based upon these statements of

the law, McGuire claims that despite its failure to file post-trial motions, it

cannot be held to have waived its claim that the trial court did not have

subject matter jurisdiction over the suit Ms. Roman filed against it.

       We agree and conclude that McGuire’s failure to file a post-trial motion

does not limit its right to raise a subject matter jurisdiction claim at any time

during the ensuing proceedings.5           Although we do not condone McGuire’s

actions in failing to file a post-trial motion, it remains evident that subject

matter jurisdiction is non-waivable and can be raised at any time, by any

party, and by a court sua sponte.6             Accordingly, we deny Ms. Roman’s

petition to dismiss McGuire’s appeal.
____________________________________________


5
  We recognize that our decision here runs counter to the Commonwealth
Court’s opinion in Liparota. However, we are not bound by decisions issued
by the Commonwealth Court. See Commonwealth v. Giordano, 2015 Pa.
Super. LEXIS 448 (Pa. Super. 2015).
6
 We are also aware that McGuire raised its subject matter jurisdiction claim
by preliminary objection, in its motion for summary judgment, in its motion
(Footnote Continued Next Page)


                                           -9-
J-S55021-15



      We now turn to the subject matter jurisdiction issue concerning

whether the trial court had jurisdiction to entertain Ms. Roman’s suit against

McGuire under the auspices of Act 102. We begin our discussion by noting

the trial court’s recognition that Act 102 provides that “a health care facility

may not require an employee to work in excess of an agreed to

predetermined and regularly scheduled daily work shift.”         Memorandum

Opinion and Order, 2/11/14, at 6 (unpaginated) (quoting 43 P.S. §

932.3(a)(1)).7    Moreover, the court also indicated that Act 102 provided

penalties against health care facilities that violate the Act.   Id. (citing 43

P.S. § 932.6). The court further explained its understanding of what the Act

provides and the case law on which it relied to conclude that it had

jurisdiction to hear Ms. Roman’s case.

             In addition, the Act provides that retaliation is prohibited:
      “The refusal of an employee to accept work in excess of the
      limitations set forth in [the Act] shall not be grounds for
      discrimination, dismissal, discharge or any other employment
      decision adverse to the employee.[”] 43 P.S. § 932.3(b). The
      Act does not provide a remedy for an employee who is subject to
      retaliation. The Act does, however, direct the Department of
      Labor to promulgate regulations to implement the Act within 18
                       _______________________
(Footnote Continued)

to amend the February 11, 2014 order, and in its post-trial memorandum.
Accordingly, the trial court was well aware of McGuire’s position and had
more than sufficient opportunity to correct this alleged error if it chose to do
so. Raising subject matter jurisdiction for a fifth time in a post-trial motion
would have been redundant.
7
  The trial court’s February 11, 2014 Memorandum Opinion and Order was
issued in conjunction with its denial of McGuire’s motion for summary
judgment.



                                           - 10 -
J-S55021-15


     months of the Act's effective date, which was July 1, 2009. Our
     research indicates that rules under this Act were proposed and
     published for comment in the Pennsylvania Bulletin on July 12,
     2012. On January 4, 2014, the Pennsylvania Bulletin published
     notice of a public meeting on the proposed rules to be held by
     the Independent Regulatory Review Commission in Harrisburg,
     Pennsylvania on February 13, 2014.

           Although the proposed rules provide a complaint and
     hearing process, to an aggrieved employee, they have not been
     formally adopted.    Also, the rules do not provide that this
     complaint process is the exclusive remedy for an aggrieved
     worker.

           Our review of the relevant case law indicates that an
     action in the Court of Common Pleas is appropriate for a
     wrongful termination claim that is based on a violation of public
     policy. The Pennsylvania Supreme Court held that an employee
     has a common law action for wrongful discharge where there is a
     clear violation of public policy in the Commonwealth. McLaughlin
     v. Gastrointestinal Specialists, Inc., 750 A.2d 283 (Pa. 2000). In
     McLaughlin, the court discussed the types of cases where an
     employee could file a claim for wrongful discharge. The court
     noted “that the exception to the employment at-will rule should
     be applied in only the narrowest of circumstances. However, we
     determined in [Shirk v. Shirey, 716 A.2d 1231 (Pa. 1998),] that
     an employer who fires an employee in retaliation for bringing a
     workers' compensation claim violates the public policy of this
     Commonwealth and can be liable at common law for wrongful
     discharge.” Id. at 287.

            The [McLaughlin C]ourt also observed that, “as a general
     proposition, the presumption of all non-contractual employment
     relations is that it is at-will and that this presumption is an
     extremely strong one. An employee will be entitled to bring a
     cause of action for a termination of that relationship only in the
     most limited of circumstances where the termination implicates a
     clear mandate of public policy in this Commonwealth.” Id.

           The Court continued, “Our previous cases in this arena
     have not directly addressed the issue of what constitutes
     [‘]public policy,[’] but we have stated in cases outside of the
     wrongful termination context that [‘]public policy is to be
     ascertained by reference to the laws and legal precedents and

                                   - 11 -
J-S55021-15


     not from supposed public interest[’] (citations omitted). Implicit
     in the previous determinations of this Court is that we declare
     the public policy of this Commonwealth by examining the
     precedent within Pennsylvania, looking to our own Constitution,
     court decisions and statutes promulgated by our legislature.” Id.
     at 288.

            In McLaughlin, the [C]ourt ultimately concluded that the
     [p]laintiff did not have a common law action for wrongful
     discharge, when she claimed she was fired in retaliation for
     complaining to her employer about a violation of OSHA’s federal
     administrative regulations. Id. The court concluded that the
     [p]laintiff did not point to any Pennsylvania statutory scheme
     that her discharge would undermine.         Also, she could not
     articulate how the public policy of the Commonwealth was
     implicated in order to support her claim. Id.

            By contrast, in the instant action, Plaintiff, Brandy Roman,
     claims she was retaliated against for refusing to work overtime
     at McGuire Memorial.         The Pennsylvania Statute on the
     Prohibition of Excessive Overtime in Health Care directly
     provides that an employee at a health care facility cannot be
     ordered to work in excess of an agreed to, predetermined,
     regularly scheduled daily work shift. 43 P.S. § 932.3(a). The
     Act also clearly provides that retaliation against an employee is
     not permitted. [43 P.S.] § 932.3(b). This is the public policy of
     the Commonwealth as set forth by the Legislature. Plaintiff
     claims the Act was violated, when McGuire Memorial asked her
     to work an overtime shift, she refused, and then was terminated
     from her employment.         Under these facts, we believe that
     Plaintiff can bring a wrongful termination case in the Court of
     Common Pleas; she has alleged that her employer has violated
     the public policy of the Commonwealth when it discharged her
     from her employment in direct contravention of Pennsylvania
     law.

            In sum, there are no rules adopted by the Department of
     Labor providing Plaintiff with another forum to bring her action.
     The proposed rules from the Department of Labor do not provide
     that the remedy is exclusive or that the Department has
     exclusive jurisdiction over such claims. Additionally, there is
     precedent to support a claim for wrongful termination for the
     violation of a Pennsylvania statute in the Court of Common


                                   - 12 -
J-S55021-15


     Pleas. Accordingly, we believe that this Court is the appropriate
     forum for Plaintiff to file her wrongful termination suit.

Memorandum Opinion and Order, 2/11/14, at 6-9 (unpaginated).

     To support its argument and counter the trial court’s decision, McGuire

begins by quoting Jacques v. Akzo Int’l. Salt, Inc., 619 A.2d 748, 753

(Pa. Super. 1993), for the proposition that “courts will not entertain a

separate common law action for wrongful discharge where specific statutory

remedies are available.”     McGuire’s brief at 9.   It then notes that no

appellate cases have been decided that establish subject matter jurisdiction

for claims under Act 102. Rather, McGuire asserts “that administration and

implementation of Act 102 was vested in the Pennsylvania Department of

Labor and Industry.”       Id.   McGuire further identifies the regulations

implemented by the Department that cover complaint and investigation

procedures, remedies and penalties, and the right to appeal an adverse

decision by the Department to the Commonwealth Court.        Thus, McGuire

asserts that there is no basis for a common pleas court to have jurisdiction

while there is a statutory/administrative remedy.

     McGuire also relies on Weaver v. Harpster, 975 A.2d 555 (Pa. 2009),

and Clay v. Advance Computer Applications, 559 A.2d 917 (Pa. 1989),

two cases in which McGuire claims the public policy argument has been

rejected by the Supreme Court. However, we conclude that these cases are

inapposite. In Weaver, the Court noted that “the legislature has made the

[Pennsylvania Human Relations Act (PHRA)] the exclusive state law remedy

for unlawful discrimination, preempting the advancement of common law

                                    - 13 -
J-S55021-15



claims for wrongful discharge based on claims of discrimination.” Weaver,

975 A.2d at 567 n.10.     Likewise, in Clay, another PHRA case, the court

discussed the legislature’s limiting aggrieved parties from seeking remedies

in the courts.   See Clay, 599 A.2d at 919.     Here, the legislature has not

explicitly provided that the avenue for a remedy under Act 102 is the

Department.

      With regard to the cases cited by the trial court, namely Shick and

McLaughlin, McGuire contends that the court’s reliance was misplaced. As

for the Shick case, McGuire recognizes that our Supreme Court created a

public policy “to protect employees against retaliatory discharge for filing a

claim under the [workers’ compensation act]” because there was no

statutory remedy.    McGuire’s brief at 11.   However, McGuire argues that

here Act 102 has a statutory/administrative remedy and also prohibits

retaliation, citing section 932.3(b).     Concerning McLaughlin, McGuire

asserts that the Supreme Court “upheld the at-will doctrine and declined to

permit a common law claim based on public policy.”         Id. at 12.    Thus,

McGuire contends that the decision in McLaughlin supports a lack of

jurisdiction by the trial court in an Act 102 claim.            We disagree.

McLaughlin stands for the proposition that “a bald reference to a violation

of a federal regulation, without any more articulation of how the public policy

of this Commonwealth is implicated, is insufficient to overcome the strong

presumption in favor of the at-will employment relation.” McLaughlin, 750

A.2d at 290. It does not foreclose a common law civil action if the plaintiff

                                    - 14 -
J-S55021-15



can formulate and identify a clear public policy, which in the instant case is

expressed in Act 102.

      Also, as noted above, Act 102 establishes the public policy that “[a]

health care facility may not require an employee to work in excess of an

agreed to, predetermined and regularly scheduled daily work shift.” 43 P.S.

§ 932.3(a)(1).      However, Act 102 does not provide any administrative or

statutory remedies to employees who are fired in retaliation for refusing to

work forced overtime. Rather, it provides for fines to be levied against the

facility and allows for orders directing facilities to take certain actions to

correct violations. Act 102 contains nothing that allows for an employee in

Ms. Roman’s position to seek any remedy or even what administrative

procedure she should follow to recover from McGuire for its actions.

      Moreover, the trial court discussed the timeframe in which regulations

were put in place following the legislature’s enactment of Act 102. Act 102

became effective on July 1, 2009, but the regulations were not implemented

until July 19, 2014.      Thus, Ms. Roman’s complaint, which was filed in

September of 2011, occurred before any regulations existed.      Accordingly,

we conclude that the action Ms. Roman took by filing her complaint with the

trial court was proper in that she had no other way to vindicate her rights.

The court had subject matter jurisdiction to entertain her complaint and

grant her relief.

      Judgment affirmed.




                                     - 15 -
J-S55021-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2015




                          - 16 -